Exhibit 10.1

THE PANTRY, INC.

AWARD AGREEMENT

(Awarding Incentive Stock Option to Employee)

THIS AWARD AGREEMENT (this “Agreement”) is entered into as of [Date] by and
between The Pantry, Inc., a Delaware corporation (the “Company”), and [Employee]
(“Optionee”) pursuant to The Pantry, Inc. 2007 Omnibus Plan (the “Plan”). All
capitalized terms not otherwise defined herein shall have the meanings set forth
in the Plan.

R E C I T A L S:

A. Optionee is an employee of the Company and the Company considers it desirable
to give Optionee an added incentive to advance the interests of the Company and
its shareholders.

B. The Company now desires to grant Optionee the right to purchase shares of
common stock of the Company, par value $.01 per share (the “Shares”), pursuant
to the terms and conditions of this Agreement and the Plan.

AGREEMENT:

NOW, THEREFORE, in consideration of the covenants hereinafter set forth, the
parties agree as follows:

1. Option; Number of Shares. The Company hereby grants to Optionee the right
(the “Option”) to purchase up to a maximum of [Number] Shares at a price of
$[Option Price] per Share (the “Option Price”) to be paid in accordance with
Section 6 hereof. The Option and the right to purchase all or any portion of the
Shares covered by the Option are subject to the terms and conditions stated in
this Agreement and in the Plan. The Option is intended to qualify for treatment
as an Incentive Stock Option under Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”). Nevertheless, to the extent that it exceeds the
$100,000 rule of Code Section 422(d), this Option shall be treated as a
Nonqualified Stock Option.

2. Vesting. The Option granted hereunder shall vest and become exercisable in
three (3) equal installments of one-third (1/3) of the Shares covered by the
Option on each of the first, second and third anniversaries of the Vesting
Commencement Date. The “Vesting Commencement Date” is [Vesting Commencement
Date].

3. Term of Agreement. The Option, and Optionee’s right to exercise the Option,
shall terminate when the first of the following occurs:

(a) termination of this Agreement and the Option pursuant to Section 17.1 of the
Plan;

(b) the expiration of seven (7) years from the date hereof; or



--------------------------------------------------------------------------------

(c) 90 days after the date of termination of Optionee’s employment or other
relationship with the Company, unless such termination results from Optionee’s
death or disability (within the meaning of Section 22(e)(3) of the Code) or
Optionee dies within 90 days after the date of termination of Optionee’s
employment or other relationship with the Company, in which case this Agreement
and the Option shall terminate 180 days after the date of termination of
Optionee’s employment or other relationship with the Company.

4. Termination of Employment or Other Relationship. The termination of
Optionee’s employment or other relationship with the Company other than as a
result of death or disability shall not accelerate the vesting of the Option or
otherwise affect the number of Shares with respect to which the Option may be
exercised, and the Option may only be exercised with respect to that number of
Shares that could have been purchased under the Option had the Option been
exercised by Optionee on the date of such termination. The termination of
Optionee’s relationship with the Company as a result of death or disability
(within the meaning of Section 22(e)(3) of the Code) shall automatically
accelerate the vesting of the Option in full, and the Option shall be
exercisable as set forth in Section 5 hereof as to the full number of Shares
subject to this Option until the first to occur of the events set forth in
Section 3 above.

5. No Assignment; Death of Optionee. The rights of Optionee under this Agreement
may not be assigned or transferred except by will or the laws of descent or
distribution and may be exercised during the lifetime of Optionee only by such
Optionee; provided, however, that in the event of Optionee’s disability (within
the meaning of Section 22(e)(3) of the Code), a designee of Optionee (or the
Optionee’s legal representative if Optionee has not designated anyone) may
exercise the Option on behalf of Optionee (provided the Option would have been
exercisable by Optionee) until the right to exercise the Option expires pursuant
to Section 3 hereof. The Option shall not be subject, in whole or in part, to
attachment, execution, or levy of any kind, and any attempt to sell, pledge,
assign, hypothecate, transfer or otherwise dispose of the Option in
contravention of this Agreement or the Plan shall be void. If Optionee should
die while Optionee is engaged in an employment or other relationship with the
Company or within 90 days of the termination of such relationship (provided the
Option would have been exercisable by Optionee), Optionee’s designee, legal
representative, or legatee, the successor trustee of Optionee’s inter vivos
trust or the person who acquired the right to exercise the Option by reason of
the death of Optionee (individually, a “Successor”) shall succeed to Optionee’s
rights under this Agreement. After the death of Optionee, only a Successor may
exercise the Option.

6. Exercise of Option. On or after the vesting of the Option in accordance with
Sections 2 and 4 hereof and until termination of the Option in accordance with
Section 3 hereof, the Option may be exercised by Optionee (or such other person
specified in Section 5 hereof) to the extent exercisable as determined under
Sections 2 and 4 hereof, upon delivery of the following to the Company at its
principal executive offices:

(a) a written notice of exercise which identifies this Agreement and states the
number of Shares with respect to which the Option is to be exercised;

 

2



--------------------------------------------------------------------------------

(b) cash or its equivalent in the amount of the aggregate Option Price (or
payment of the aggregate Option Price in such other form of lawful consideration
as the Committee may approve from time to time under the provisions of Sections
6.5 and 6.6 of the Plan); and

(c) cash or its equivalent in the amount reasonably requested by the Company to
satisfy the Company’s withholding obligations, if any, under federal, state or
other applicable tax laws with respect to the taxable income, if any, recognized
by Optionee in connection with the exercise, in whole or in part, of the Option
(unless the Company and Optionee shall have made other arrangements to have such
amount withheld from Optionee’s wages, bonus or other income paid to Optionee by
the Company and such arrangements satisfy the requirements of applicable tax
laws);

7. No Rights as a Stockholder. Optionee shall have none of the rights of a
stockholder with respect to Shares covered by the Option until the date (the
“Exercise Date”) an entry evidencing such ownership is made in the stock
transfer books of the Company. Except as may be provided under Sections 4.4, 14
and 17.2 of the Plan, the Company will make no adjustment for dividends
(ordinary or extraordinary, whether in cash, securities or other property) or
distributions or other rights for which the record date is prior to the Exercise
Date.

8. Limitation of Company’s Liability for Nonissuance. The inability of the
Company to obtain, from any regulatory body having jurisdiction, authority
reasonably deemed by the Company’s counsel to be necessary for the lawful
issuance and sale of any Shares hereunder and under the Plan, including without
limitation registration of the Shares on Form S-8 under the Securities Act of
1933, as amended, shall relieve the Company of any liability in respect of the
nonissuance or sale of such shares as to which such requisite authority shall
not have been obtained.

9. This Agreement Subject to Plan. This Agreement is made under the provisions
of the Plan and shall be interpreted in a manner consistent with it. To the
extent that any provision in this Agreement is inconsistent with the Plan, the
provisions of the Plan shall control. A copy of the Plan is available to
Optionee at the Company’s principal executive offices upon request and without
charge. The good faith interpretation of the Committee of any provision of the
Plan, the Option or this Agreement, and any determination with respect thereto
or hereto by the Committee, shall be final, conclusive and binding on all
parties.

10. Notices. All notices, requests and other communications hereunder shall be
in writing and, if given by telegram, telecopy or telex, shall be deemed to have
been validly served, given or delivered when sent, if given by personal
delivery, shall be deemed to have been validly served, given or delivered upon
actual delivery and, if mailed, shall be deemed to have been validly served,
given or delivered three business days after deposit in the United States mails,
as registered or certified mail, with proper postage prepaid and addressed to
the party or parties to be notified, at the following addresses (or such other
address(es) as a party may designate for itself by like notice):

 

If to the Company:   The Pantry, Inc.   1801 Douglas Drive   Sanford, North
Carolina 27330   Facsimile: (919) 774-3329   Attention: President   If to
Optionee:  

 

 

 

 

 

 

 

 

 

 

 

3



--------------------------------------------------------------------------------

11. Not an Employment or Other Agreement. Nothing contained in this Agreement
shall confer, intend to confer or imply any rights to an employment or other
relationship or rights to a continued employment or other relationship with the
Company in favor of Optionee or limit the ability of the Company to terminate,
with or without cause, in its sole and absolute discretion, the employment or
other relationship with Optionee, subject to the terms of any written employment
or other agreement to which Optionee is a party.

12. Governing Law. This Agreement shall be construed under and governed by the
laws of the State of Delaware without regard to the conflict of law provisions
thereof.

13. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and both of which together shall be deemed one
Agreement.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Optionee have executed this Agreement as of
the date first above written.

 

THE COMPANY: THE PANTRY, INC. By:  

 

  Peter J. Sodini   Chairman and Chief Executive Officer OPTIONEE:

 

[Employee]

 

5